.
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 4 in the reply filed on 02/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (2016/0307938). Regarding claims 1, 8-9, 15 and 17-18, Jin teaches in figures 12 and 7 (enlarged depiction of one pixel) and related text a display panel comprising an array substrate,  
a substrate 11; 
a first metal layer disposed on the substrate, wherein the first metal layer forms a first gate g111 of the first thin film transistor and a second gate g112 of the second thin film transistor; 
a first insulating layer (un-numbered) disposed on the first metal layer and the substrate; 
a second metal layer d11, s11 disposed on the first insulating layer, wherein the second metal layer forms a scan line S1 (see figure 6), a first connecting metal (part of element d11, s11), and a first drain d111 of the first thin film transistor, and 
wherein the first drain d111, the first connection metal, and one end of the scan line are sequentially connected, and the other end of the scan line S (see figure 11) is connected to the second gate g112 (see also figure 4); 
a second insulating layer 15 (see figure 7) disposed on the second metal layer d11, s11 (element 14 in figure 7); and 
a third metal layer 17 (see figure 7) disposed on the second insulating layer 15, 
wherein the third metal layer 17 is electrically connected to the first gate g111, and a portion of the third metal layer opposite to the first connecting metal forms the bootstrap capacitor (see e.g. figure 4); 


Jin does not explicitly state that the second metal layer forms a scan line.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the second metal layer forms the scan line in Jin’s device, in order to be able to operate the device in its intended use by providing external connections to the device as is well known in the art.
Please note that it is well known in the art to connect the scan line to the drain electrode.

Regarding the claimed limitations of “wherein the first metal layer is further formed with a common electrode line” these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of a first metal layer with a common electrode line does not produce a structure which is different from a structure wherein the first metal layer is not formed with a common electrode line.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 

Regarding claims 2, 10 and 19, in the combined device a portion of the first connecting metal is opposite to the common electrode line.

Regarding claims 3, 11 and 20, in the combined device the third metal layer comprises a first region and a second region (both arbitrarily chosen) that are connected to each other, the first region and the first connecting metal have same shape and size and face each other (sine they are arbitrarily chosen as such), and the second region is electrically connected to the first gate.

Regarding claims 5 and 13, Jin teaches in figures 12 and 7 (enlarged depiction of one pixel) and related text that the second metal layer is further formed with a second connecting metal (part of the second metal layer), the first insulating layer is provided with at least one first metallized hole, the second insulating layer is provided with at least one second metallized hole (see figure 7), and the second region, the second 

Regarding claims 6 and 14, Jin teaches in figure 10 and related text that the at least one first metallized hole comprises a plurality of first metallized holes K11 arranged in a rectangular array, and the at least one second metallized hole comprises a plurality of second metallized holes (another plurality of elements K11) arranged in a rectangular array.

Regarding claims 7 and 16, Jin teaches in figure 10 and related text that the at least one fourth metallized hole comprises a plurality of fourth metallized holes K11 arranged in a rectangular array.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 










O.N.								/ORI NADAV/
2/26/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800